DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US8,584,695).
Regarding claim 1, Lau teaches a vapor plug retention strap (Fig. 10a), comprising a first connector (310); a second connector (320) configured to couple with the first connector; and a main body (in the below annotated Fig. 10a) having a receptacle (410), a first curved portion (in the below annotated Fig. 10a), and a second curved portion (in the below annotated Fig. 10a), the first connector and the second connector being positioned in between the first curved portion and the second curved portion on opposite sides.
Regarding claim 2, wherein the first curved portion and the second curved portion each have a portion partially contacting the receptacle (Fig. 10a).
Regarding claim 3, wherein the first curved portion and the second curved portion radially surround the receptacle (Fig. 10a).
Regarding claim 4, wherein the first curved portion and the second curved portion partially surround the receptacle (Fig. 10a).
Regarding claim 6, wherein the receptacle has an inner portion (in the below annotated Fig. 10a), the inner portion including an inner edge (in the below annotated Fig. 10a) and one or more inlets (where the top opening of 410 is considered an inlet) formed on the inner edge.
Regarding claim 8, wherein the first connector has a buckle (in the below annotated Fig. 10a) and a first strap (310), and the second connector has a latch (in the below annotated Fig. 10a) and a second strap (320 and 380).
Regarding claim 9, see the rejection above that teaches the following: a vapor plug retention strap, comprising a buckle with a first strap; a latch with a second strap and configured to be inserted into the buckle to lock or secure the latch with the buckle; and a body portion coupled to the first strap and the second strap and having a receptacle formed within.
Regarding claim 10, wherein the body portion has a first curved portion and a second curved portion, the buckle and the latch being positioned in between the first curved portion and the second curved portion on opposite sides (see the reference Fig. 10b and/or the rejection above).
Regarding claim 11, wherein the first curved portion and the second curved portion each have an edge (perimeter) partially contacting the receptacle (410).
Regarding claim 12, wherein the first curved portion and the second curved portion radially surround the receptacle (see the reference Fig. 10b and/or the rejection above).
Regarding claim 13, wherein the first curved portion and the second curved portion partially surround the receptacle (where the top curved portion surrounds the top part of the receptacle).
Regarding claim 14, wherein the receptacle has an inner portion, the inner portion including an inner edge and one or more inlets (where the upper edge of 410 is considered an inlet) formed on the inner edge, the one or more inlets being configured to form a plurality of sections within the inner portion that flex, move, or adjust to movement of a neck of the vapor plug (where the inlet is capable of such).
Regarding claim 15, wherein the buckle and the latch are positioned away from the body portion and the first strap and the second strap are coupled to the body portion (see the reference Fig. 10b and/or the rejection above).
Regarding claim 17, see the rejection above that teaches a vapor plug retention strap, comprising a first connector; a second connector configured to couple with the first connector; and a main body coupled in between the first connector and the second connector and defining a receptacle that has an inner edge with one or more edge portions formed from one or more inlets.
Regarding claim 18, wherein the receptacle is configured to: receive a neck of a vapor plug of a dewar; adjust to movement of the neck of the vapor plug; and retain and secure the neck of the vapor plug within the dewar (where the receptacle is capable of such).
Regarding claim 19, wherein the main body has a first curved portion and a second curved portion, the first connector and the second connector being positioned in between the first curved portion and the second curved portion on opposite sides (see the reference Fig. 10b and/or the rejection above).
Regarding claim 20, wherein the first curved portion and the second curved portion each have an edge partially contacting the receptacle (see the reference Fig. 10b and/or the rejection above).
Allowable Subject Matter
Claims 5, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    PNG
    media_image1.png
    814
    1148
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736